Title: General Orders, 4 June 1783
From: Washington, George
To: 


                  
                      Wednesday June 4th 1783
                     Parole Kenderhook
                     Countersigns Lyons—Maldon
                  
                  For the day tomorrow Brigr Genl Dayton
                  B. Qr Mr Jersey Brigade
                  The Hampshire regt gives the Guards tomorrow and the Hampshire Battalion the Fatigues.
                  The agreement entered into on the 16th Jany last between the Troops of the Cantonment of New Windsor and the Contractors, is at the desire of those Troops and with the consent of the Contractors declared Null and void; & both parties are hereafter to stand on the footing of the Original Contract with Mr Morris.
               